Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “peripheral wall defining an opening with a cross sectional area smaller than the cross sectional area of the electronic device” as set forth in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3. 	Claims 14-15 and 27-28 are objected to because of the following minor informalities:  Each of claims durometer having a specific shore hardness which is not grammatically correct.  Durometers only measure a hardness of a material and don’t have a hardness as set forth.   Appropriate correction can be made by inserting after “durometer” the word - - reading - - in each of the noted claims. 
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 26 sets forth a “peripheral wall defining an opening with a cross sectional area smaller than the cross sectional area of the electronic device”. Although the specification contains this exact wording, it does not . 
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claim(s) 16-18, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mai (US 2021/0051471 A1).
Re claim 16:  Mai teaches an apparatus to place on a wirelessly communicating electronic device (figure 12B) including a microphone to detect ambient sound and having a top, comprising:
a cover (1200) comprising a first pliable and weighted material  (soundproofing insulation, paragraph [0130] adapted and configured to conform to the top of an electronic device and cover the microphone (note the materials of cap inherently have a given weight) and is pliable to at least some extent, said cover having a central area (middle portion of the cap); and
a shield (Faraday cage, paragraph [0130]) comprising an electrically conductive material (inherent characteristics of a Faraday element) adapted and configured to impede the wireless communication, said shield extending over the central area.
Re claim 24:  Mai teaches an apparatus (cap 1200) to place on a wirelessly communicating electronic device (1150) including a microphone (1250) to detect ambient sound and having a top, comprising:
a sound isolating casing comprising a first resilient material (insulation barrier, paragraph [0130]) adapted and configured to fit to the top and sides of an electronic device and cover the microphone (see figure 12B); and
a shield (Farady cage, paragraph [0130]) comprising an electrically conductive material (inherent characteristics of a Faraday element) adapted and configured to impede the wireless communication, said shield being attached to said casing (figure 12B).
Re claims 17-18: The cover in Mai as depicted in figure 12B includes conductive material on the top and on the sides of the cap to insure a complete insulation (paragraph [0130]) this top portion corresponds to the claimed first shield and the side .  
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 16-18, 24-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al.  (US 2020/0312291 A1) in view of Zimmerman et al. (US 10,856,074 B2)
Re claim 16:  Barski et al. teaches an apparatus to place on a wirelessly communicating electronic device (see figures 2 and 5) comprising:
a cover (20) comprising a first pliable and weighted material (the inherent weight of the cellulose acoustical material) adapted and configured to conform to the top of an electronic device (smart speaker device 12), said cover having a central area (that portion located at the center of the top portion as depicted in figure 5); and
a shield (18) comprising an electrically conductive material (for example chrome which inherently is 5 to 10 times less electrically conductive as copper) adapted and configured to impede the wireless communication, said shield extending over the central area (see figure 5).  Barski however does not teach that the smart speaker includes a microphone as set forth.  Zimmerman et al. teaches in the same environment 
Re claim 24:  Barski et al. teaches an apparatus (figures 2 and 5) that is placed on a wireless communicating electronic device (Smart speaker 12) comprising a sound isolating casing (20) comprising a resilient material (cellulose acoustical material) that is positioned on the top and sides of the electronic device and a shield (18) comprising an electrically conductive material (for example chrome which inherently is 5 to 10 times less electrically conductive as copper) adapted and configured to impede the wireless communication and attached to the casing (figure 5).  Barski however does not teach that the smart speaker includes a microphone as set forth.  Zimmerman et al. teaches in the same environment that smart speakers (100) include a microphone (124) which detect ambient sound and able to provide spoken commands for input to the device. It would have been obvious before the filing of the invention to incorporate the teaching of Zimmerman into to device of Barski et al. to predictably provide a way of inputting commands to the smart speaker device.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 25: Note the casing in Barski et al. is in a shape of an open cylinder (figures 2and 5) 
Re claim 17: see figure 5 of Barski et al. in which the shield (18) includes a top portion and a side portion that correspond to the claimed first and second shields 
Re claim 18: see figure 5 of Barski et al. in which the shield (18) includes a second shield side portion that extends over a non-central area of the cover 
Re claim 29: note the portion of element (18) on the top portion on the arrangement as depicted in figures 2 and 5 is considered to be a rigid plate. 
11. 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al.  (US 2020/0312291 A1) in view of Zimmerman et al. (US 10,856,074 B2) as applied to claims16-18, 24-25 and 29  above, and further in view of Wu (US 10,543,466 B2).
The teaching of Barski and Zimmerman is discussed above and incorporated herein.
Barski teaches, paragraph [0023] that the conductive reflective material can be substituted by any other appropriate materials.    Wu teaches that copper or aluminum can be used interchangeably with chrome as other possible conductive materials (Column 10, lines33-35).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to substitute the conductive material used in Barski et al. in view of Zimmerman as applied with another material that is conductive such as copper or aluminum as taught by Wu to predictably provide a variety of materials that can be used as the conductive material.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
12. 	Claim 19-23 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Cole (US 2016/0102951 A1)].
.    
13. 	Claims 19-23 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al.  (US 2020/0312291 A1) in view of Zimmerman et al. (US 10,856,074 B2) as applied to claims 16-18, 24-25 and 29 above, and further in view of Cole (US 2016/0102951 A1).
The teaching of Barski et al. in view of Zimmerman et al. is discussed above and incorporated herein. Neither Barski et al. or Zimmerman et al. teach that the conductive material comprises copper or aluminum (claims 19 and 30) or that the shield is a mesh with the size of the mesh of the shield being “less than about one inch” (claims 20 and 31), “about one half inch (claims 21 and 32), “about one quarter inch” (claims 22 and .    
Allowable Subject Matter
14. 	Claims 1-15 are allowed.
15. 	Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16. 	The following is a statement of reasons for the indication of allowable subject matter:  
Although, as discussed by the references used in the above rejection(s) isolating arrangements for an electronic device can include a cover, and isolating member  and a shield, none of the references teach or obviously suggest as set forth in claim 1 the combination of an apparatus for isolating an electronic device that includes a pliable material cover that resists compression with a central area, a plurality of discrete weights attached to the pliable material with an electrically conductive shield that .          
Conclusion
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avliav et al. teaches that a cover for a microphone can be used as a sound reflector.
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/26/21